DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Gao et al (Chinese Publication CN 107782906) a rotating and sealable apparatus (referred to as a test chamber 60) (see the fourth paragraph on page 8, which recites “test chamber in figure 1a can be applied to the inspection in Fig. 2A Survey device […] so as to allow detection means to be changed into completely sealing” and the second paragraph on page 10, which recites “lid covers collecting chamber opening …, hermetically closed collecting chamber opening […] rotates”)  for testing liquids comprising: 
a lower cup component (referred to as a detection body 8 in Figure 3), 
an upper cup component (referred to as a collection body 10 in Figure 7), 
a top cover (referred to as a lid 9 in Figure 7), and 
a testing element (see the testing element section on page 5); 
wherein the lower cup component (i.e. detection body 8) comprises a lower cup body (referred to as a cavity 60);
a liquid baffle (referred to as an annular groove separation structure 72); 
a bottom of an inner cavity of the lower cup body and a water-absorbing sealing plug (referred to as a sponge core 4); 
an edge of a bottom surface of the inner cavity of the lower cup body is provided with a vent hole (referred to as hollow posts 11); 
the vent hole (i.e. hollow posts 11) is positioned in a cut-off region (see Figure 3); 
the water-absorbing sealing plug (i.e. sponge core 4) is embedded in the vent hole (i.e. hollow posts 11); 
the upper cup component comprises an upper cup body (see Figures 1-7); the upper cup body is disposed in the lower cup body (see Figures 1-7); 
a bottom surface of an inner cavity of the upper cup body is provided with a liquid outlet (referred to as a through hole 22); 
the liquid outlet is connected to the reaction region in the lower cup body (see Figures 1-7); 
the top cover (i.e. lid 9) is detachably fixed at a top of the upper cup body (i.e. collection body 10) (see Figures 1-7) and the testing element is positioned between an outer side surface of the upper cup body (i.e. collection body 10) (see Figures 1-7); and 
an inner side surface of the lower cup body (i.e. detection body 8) and positioned in a reaction region of the inner cavity of the lower cup body (i.e. detection body 8) (see Figures 1-7).
In the art of providing sample processing valving systems, Ludowise et al (US Publication 2012/0291565) teaches a processing array including an input chamber in communication with a detection chamber 150, see [0025]. Specifically, “the input chamber 115 can include one or more baffles, walls or other suitable fluid directing structures that are positioned to divide the input chamber 115 into various reservoirs, such as a metering reservoir and a waste reservoir” see [0027]). 
However, neither of the two prior are references, Gao and Ludowise, teaches or suggests a low liquid baffle and a high liquid baffle dividing the bottom of an inner cavity of a lower cup body into a reaction region whereat a liquid outlet and a testing element are disposed and a cut-off region whereat a vent hole is disposed, as required by independent claim 1.
In addition, it would not have been obvious to one of ordinary skill in the art to modify or combine the prior art references, Gao and Ludowise, because there is no motivation, teaching or suggest to modify or combine the two prior references. 
In conclusion, the independent claim 1 is novel and non-obvious because the claim includes the allowed subject matter indicated above. As a result, the claims are hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797